DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 927,992 to Chabosson (“Chabosson”) in view of US2004/0241476 to Friedman (“Friedman”) and US2012/0005978 to Jenkins et al. (“Jenkins”). 
Regarding claims 1 and 9, Chabosson discloses a metallic roof material comprising: a front substrate 3 made of a metal sheet (see page 1 of machine translation), the front substrate comprising a body portion formed into a box shape; a back substrate 3’’ arranged on a back side of the front substrate so as to cover an opening of the body portion; and a core material 1 filled between the body portion and the back substrate, the metallic roof material being tightened to a roof base by driving at least one tightening member 6 into the body portion, and wherein the metallic roof material is configured such that the tightening member is driven into an inner region 4,  and at least one opening portion 4 that communicates an outer region with the inner region.

Friedman discloses a roofing material wherein a body portion 11 is filled with a core material 20 made of foam resin where it is desired to reduce the weight of the roofing material (Freidman, par 0025). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Chabosson to have the core be made with foam resin as taught by Friedman to provide the predictable result of reducing the weight of the roofing material and thus reducing load on the roof.	
Jenkins discloses a roof material being tightened to a roof base by driving at least one tightening member 42 into a body portion, wherein a top portion of the body portion comprises at least one protruding rib (167, embodiment of rib shown in Fig. 19) comprised of at least one protrusion 167 disposed along a side of a polygon or along a circle and wherein the at least one protruding rib communicates an outer region with an inner region of the protruding rib (see exemplary cross-section in Figs. 7 and 8, the rib allows for connection to an outer region and inner region through which the tightening member passes) to help prevent moisture from seeping into where the tightening member penetrates while allowing for drainage (par 0061).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Chabosson to have the metallic roof material with a top plate portion of the body portion comprises at least one protruding rib comprised of at least one protrusion disposed along a side of a polygon or along a circle, and wherein the at least one protruding rib further comprises at least one opening portion that communicates an outer region with an inner region of the protruding rib as taught by Jenkins to provide the predictable result of 
Regarding claim 3, Chabosson in view of Friedman and Jenkins discloses that the at least one opening portion (opening located downward on an eaves side per modification by Jenkins’ rib 167) includes an eave side opening located on an eave side of the protruding rib when the metallic roof material is disposed on the roof base. 
Regarding claim 4, Chabosson in view of Friedman and Jenkins discloses that a ratio of the opening portions in the protruding rib is 50% or less. 
Regarding claim 5, Chabosson in view of Friedman and Jenkins does not disclose that the protrusion has a height of 0.2 mm or more. It would have been an obvious matter of design choice to modify the protrusion to have such a height since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Chabosson in view of Friedman and Jenkins does not disclose that a value obtained by dividing a width of the protrusion by the height of the protrusion is 3 or more. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claim 7, Chabosson in view of Friedman and Jenkins does not disclose that a shortest distance from a center position of the inner region to the protrusion is between 5mm and 20mm. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claim 8, Chabosson in view of Friedman and Jenkins does not disclose that the metal sheet forming the front substrate has a thickness of 0.5 mm or less. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633